   Case 2:18-cv-01078-MHT-KFP Document 29 Filed 11/17/20 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERRY D. WEST,                            )
                                          )
     Plaintiff,                           )
                                          )            CIVIL ACTION NO.
     v.                                   )             2:18cv1078-MHT
                                          )                  (WO)
HYUNDAI MOTOR                             )
MANUFACTURING OF ALABAMA                  )
(HMMA),                                   )
                                          )
     Defendant.                           )

                          OPINION AND ORDER

    Plaintiff,      who        is     pro       se,    filed     this    lawsuit

asserting    harassment,            retaliation,          and     occupational

safety    claims   related          to    his    former       employment      with

defendant.     After defendant moved to dismiss, a United

States Magistrate Judge formerly assigned to this case

construed    plaintiff’s            response      to     the    motion    as   an

amended complaint.        Defendant then moved to dismiss the

construed amended complaint.

    This     lawsuit      is        now       before    the     court    on    the

recommendation of the magistrate judge that defendant’s

motion to dismiss the construed amended complaint be
   Case 2:18-cv-01078-MHT-KFP Document 29 Filed 11/17/20 Page 2 of 4




granted because the amended complaint fails to allege

that    plaintiff       exhausted    administrative             remedies    by

filing    a     complaint    with    the        Employment      Opportunity

Commission        (EEOC).      Also           before     the      court    are

(a) plaintiff’s         objections       to    the     recommendation,      in

which he submits documentation of his complaint to the

EEOC,     and    (b)    defendant’s           motion    to    dismiss      this

“amendment”       or,    alternatively,             defendant’s    reply    to

plaintiff’s objection.

       After    an   independent     and       de    novo    review   of   the

record, the court concludes that plaintiff’s objection

should     be     sustained,    and           the     magistrate      judge’s

recommendation should be adopted in part and rejected

in part.        While the recommendation is correct that the

amended        complaint    fails        to     allege       exhaustion      of

administrative          remedies,        the         document     that     the

magistrate judge construed as an amended complaint was

not filed as such, so plaintiff would not have known

that he needed to allege exhaustion in it.                         Moreover,


                                     2
      Case 2:18-cv-01078-MHT-KFP Document 29 Filed 11/17/20 Page 3 of 4




plaintiff did attach an EEOC right-to-sue form to the

original       complaint,        which       the     magistrate             judge

apparently       overlooked.         See    Dismissal      and    Notice       of

Rights     (doc.    no.   1-1).       Finally,       defendant        did    not

raise failure to allege exhaustion as a basis for its

motion to dismiss the amended complaint, so plaintiff

did not have advance notice that he needed to address

that issue in his response to the motion.                         For these

reasons, the court will reject the recommendation to

the    extent      it   recommends         dismissal      of     plaintiff’s

amended complaint.

                                     ***

       Accordingly, it is ORDERED that:

       (1) Plaintiff's        objections          (doc.    no.        25)     are

sustained.

       (2) The     recommendation         (doc.    no.    24)    is    adopted

only    to   the    extent    that    it     finds   that       the    amended

complaint is deficient for not alleging exhaustion of

administrative remedies and is otherwise rejected.


                                      3
   Case 2:18-cv-01078-MHT-KFP Document 29 Filed 11/17/20 Page 4 of 4




    (3) Defendant’s motion to dismiss (doc. no. 19) is

denied without prejudice.

    (4) Defendant’s motion to dismiss amendment (doc.

no. 26) is denied.

    This case is referred back to the magistrate judge

for further proceedings.

    DONE, this the 17th day of November, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
